                                                                   Case 2:15-cv-01683-JCM-CWH Document 123
                                                                                                       124 Filed 03/04/21
                                                                                                                 03/08/21 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             7   Email: donna.wittig@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                             8
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                             9   Deutsche Bank National Trust Company, as Trustee
                                                                 for Holders of the GSAA Home Equity Trust 2006-
                                                            10   11 Asset-Backed Certificates Series 2006-11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                            UNITED STATES DISTRICT COURT
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                    DISTRICT OF NEVADA
AKERMAN LLP




                                                            13
                                                                  NATIONSTAR MORTGAGE LLC                           Case No.: 2:15-cv-01683-JCM-CWH
                                                            14
                                                                                              Plaintiff,
                                                            15
                                                                  vs.                                               ORDER TO RELEASE BOND
                                                            16
                                                                  MAPLEWOOD SPRINGS HOMEOWNERS
                                                            17    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1; DOE INDIVIDUALS I-X, inclusive, and ROE
                                                            18    CORPORATIONS I-X, inclusive,
                                                            19                                Defendants.
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 56749753;1
                                                                   Case 2:15-cv-01683-JCM-CWH Document 123
                                                                                                       124 Filed 03/04/21
                                                                                                                 03/08/21 Page 2 of 3




                                                             1    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                             2
                                                                                              Counter-Claimant,
                                                             3    vs.
                                                             4    NATIONSTAR MORTGAGE LLC, a Delaware
                                                                  limited liability company; DEUTSCHE BANK
                                                             5    NATIONAL          TRUST    COMPANY,   AS
                                                                  TRUSTEE FOR HOLDERS OF THE GSAA
                                                             6    HOME EQUITY TRUST 2006-11 ASSET-
                                                                  BACKED CERTIFICATES SERIES 2006-11;
                                                             7    THE BANK OF NEW YORK MELLON fka
                                                                  THE BANK OF NEW YORK, AS SUCCESSOR
                                                             8    TRUSTEE TO THE JPMORGAN CHASE
                                                                  BANK, N.A., AS TRUSTEE ON BEHALF OF
                                                             9    THE CERTIFICATEHOLDERS OF THE
                                                                  CWHEQ INC., CWHEQ REVOLVING HOME
                                                            10    EQUITY LOAN TRUST, SERIES 2006-E; and
                                                                  GHOLAM H. FARZAD, an individual,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                              Counter-Defendant/Cross-Defendants.
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13

                                                            14                Defendant SFR Investments Pool 1, LLC demanded plaintiff Nationstar Mortgage LLC post a

                                                            15   cost bond pursuant to NRS 18.130(1) [ECF No. 9]. This court thereafter ordered Nationstar to post a

                                                            16   $500 bond [ECF No. 15]. A $500 cash deposit was subsequently made by Akerman LLP on behalf

                                                            17   of Nationstar [ECF No. 16]. The purpose of the cost bond is to provide "security for the costs and

                                                            18   charges which may be awarded against [the] plaintiff . . ." NRS 18.130(1).

                                                            19                On June 5, 2018, the court entered a judgment [ECF No. 112]. Nationstar and Deutsche Bank

                                                            20   National Trust Company, as Trustee for Holders of the GSAA Home Equity Trust 2006-11 Asset-

                                                            21   Backed Certificates Series 2006-11 timely filed a notice of appeal on June 19, 2018 [ECF No. 113].

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28
                                                                                                                    2
                                                                 56749753;1
                                                                   Case 2:15-cv-01683-JCM-CWH Document 123
                                                                                                       124 Filed 03/04/21
                                                                                                                 03/08/21 Page 3 of 3




                                                             1                The parties stipulated to a voluntarily dismissal of this appeal on February 18, 2021. On

                                                             2   February 19, 2021, the United States Court of Appeals for the Ninth Circuit issued a mandate

                                                             3   dismissing the appeal [ECF No. 121], closing this case. As this matter is now concluded, the court

                                                             4   will refund to Akerman LLP, on behalf of Nationstar, the $500.00 security bond, plus interest.

                                                             5                IT IS SO ORDERED.

                                                             6                Dated:______________,
                                                                                     March 8, 2021. 2021.
                                                             7

                                                             8
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                             9                                                          Case No. 2:15-cv-01683-JCM-CWH
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11   Submitted by:
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                 AKERMAN LLP
AKERMAN LLP




                                                            13   /s/ Melanie D. Morgan
                                                                 MELANIE D. MORGAN, ESQ.
                                                            14
                                                                 Nevada Bar No. 8215
                                                            15   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            16   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            17   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            18
                                                                 Attorneys for Nationstar Mortgage LLC and
                                                            19   Deutsche Bank National Trust Company, as
                                                                 Trustee for Holders of the GSAA Home
                                                            20   Equity     Trust    2006-11   Asset-Backed
                                                                 Certificates Series 2006-11
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 56749753;1
